BENNETT, J.,
Specially Concurring. — I concur in
the reasoning and general result reached in the opinion of Mr. Justice Johns in this case, but I think the limitation on the' number of pickets is too narrow. On principle, as shown in Mr. Justice Johns’ opinion, the right of the defendants to solicit and persuade plaintiff’s customers in a peaceable manner to withhold their patronage ought not to be limited except to prevent physical interference with the ingress and egress of customers.
In this case the pickets were ladies. We should and must assume that these young women are just as modest and ladylike as average women, -and it would be unnecessarily embarrassing to restrict them so that they would be compelled to act alone. I see no necessity or just reason for so narrow a limitation.